IN THE SUPREME COURT OF THE STATE OF DELAWARE

    M. DENISE TOLLIVER,         §                   No. 29, 2021
                                §
        Plaintiff Below,        §                   Court Below—Superior Court
        Appellant,              §                   of the State of Delaware
                                §
        v.                      §                   C.A. No. K20C-08-008
                                §
    DELAWARE FUTURES, INC.,     §
    HAROLD INGRAM, and PATRICIA §
    DOWNING,                    §
                                §
        Defendants Below,       §
        Appellees.              §

                              Submitted: May 14, 2021
                              Decided: June 2, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                         ORDER

       After consideration of the parties’ briefs1 and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of the Superior

Court’s decision dated January 26, 2021.




1
 The appellant’s motion to strike the appellees’ answering brief and appendix, as corrected, for
noncompliance is denied.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                              BY THE COURT:

                              /s/ Tamika R. Montgomery-Reeves
                                          Justice




                                2